Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Erica S. White appeals the district court’s orders remanding this removed action to state court for lack of jurisdiction and denying the motion for reconsideration. An order remanding a case to state court is generally not reviewable on appeal or otherwise. 28 U.S.C. § 1447(d) (2012). The Supreme Court has limited the scope of § 1447(d), prohibiting appellate review of remand orders based on a defect in the removal procedure or lack of subject matter jurisdiction. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12, 116 S.Ct. 1712, 135 L.Ed.2d 1 (1996); see 28 U.S.C. § 1447(c) (2012). Here, remand was based on lack of subject matter jurisdiction. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for want of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED